Exhibit 10.29

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

This AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made effective
as of September 6, 2006, by and among IT&E International Group, Inc., a Delaware
corporation (“Buyer”), Millennix, Inc., a New York corporation (the “Company”)
and Gene Resnick, M.D. (“Shareholder”).

RECITALS

A.            The parties previously entered into that certain Asset Purchase
Agreement dated as of November 9, 2005 relating to the acquisition of the assets
of the Company (the “Purchase Agreement”).

B.            The Purchase Agreement originally included an earnout provision
whereby Buyer was obligated to pay the Company an additional One Million Four
Hundred Thousand Dollars ($1,400,000) if certain revenue milestones were
achieved.

C.            It is the desire and intention of the parties to this Amendment to
amend the Purchase Agreement to eliminate the earnout provisions and to amend
and restate Section 3.2(e) with respect to the payments due thereunder.

NOW, THEREFORE, in consideration of the foregoing facts and mutual agreements
set forth below, the parties intending to be legally bound, agree to amend the
Prior Agreement as follows:


1.                                       AMENDMENT TO SECTION 3.2(E).  SECTION
3.2(E) OF THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:

“(e)         The remaining amount will be paid in three (3) installments as
follows:

(i)            Subject to subsection (f) below, on January 1, 2007, Buyer shall
pay the Company Three Hundred Thousand Dollars ($300,000) payable by wire
transfer of immediately available funds to an account designated by the Company
in writing at least two (2) Business Days before such payment is due.

(ii)           On the date hereof, Buyer shall issue a promissory note in the
principal amount of Three Hundred Thousand Dollars ($300,000) in the form
attached hereto as Exhibit A, accruing simple interest at eight percent (8%) per
annum, with such interest being paid monthly in arrears and the principal amount
payable in full on January 1, 2008, subject to the terms and conditions of the
note.

(iii)          Subject to subsection (f) below, on January 1, 2009, the Buyer
shall issue four million two hundred eighty-five thousand seven hundred fourteen
(4,285,714) shares (subject to adjustment for stock splits, reverse stock
splits, recapitalizations and the like) of the Buyer’s common stock, with the
certificates evidencing the shares being issued pursuant to this Section
3.1(e)(iii) bearing the legend set forth in Section 3.2(d) above.  The parties
acknowledge that such shares of the


--------------------------------------------------------------------------------


 

Buyer’s common stock shall initially be issued to the Company in consideration
for the Purchased Assets and then immediately distributed by the Company to the
Shareholder in accordance with Schedule 3.2(d) and that for administrative ease
the certificates delivered by Buyer hereunder shall be in the names set forth on
Schedule 3.2(d) hereto.”


2.                                       INSERTION OF 3.2(F).  A NEW SECTION
3.2(F) IS HEREBY INSERTED INTO THE PURCHASE AGREEMENT IMMEDIATELY FOLLOWING,
SECTION 3.2(E):

“(f)          Buyer’s obligations, including, without limitation, Buyer’s
obligations to make payments, issue the promissory note, make payments under the
promissory note or issue stock, in each case under Section 3.2(e) are
conditioned upon and subject to Shareholder remaining an employee of the Buyer
through each applicable payment or issuance date.  If at any time Shareholder is
not an employee of the Bayor prior to the date on which a payment or issuance is
called for under Section 3.2(e) or under the note, then Buyer’s remaining
obligations under Section 3.2(e) shall immediately cease and no longer be of any
force or effect; provided, however, that if Shareholder’s employment with Buyer
terminates by reason of:  (a) his death, (b) his resignation for “Good Reason”
as that term is defined in that certain Employment Agreement between the
Shareholder and Buyer dated November 9, 2005, as amended to date (the
“Employment Agreement”), or (c) his termination by Buyer without “Cause” as that
term is defined in the Employment Agreement, then Buyer’s obligation under
Section 3.2(e) shall continue on in full force and effect.”


3.                                       NO ADDITIONAL CONSIDERATION UNDER
PURCHASE AGREEMENT.  THE COMPANY AND SHAREHOLDER ACKNOWLEDGE AND AGREE THAT
ALTHOUGH THE MAXIMUM AGGREGATE AMOUNT THAT COULD HAVE BEEN PAID PURSUANT TO THE
EARNOUT PROVISION OF THE FORMER SECTION 3.2(E) OF THE PURCHASE AGREEMENT WAS ONE
MILLION FOUR HUNDRED THOUSAND DOLLARS ($1,400,000), THE COMPANY AND SHAREHOLDER,
SHALL ONLY HEREAFTER BE ENTITLED TO THE REMAINING CONSIDERATION SET FORTH AS IN
THE AMENDED AND RESTATED SECTION 3.2(E) CONTAINED IN THIS AMENDMENT AND THAT
NEITHER THE COMPANY NOR SHAREHOLDER SHALL HAVE ANY CLAIM FOR ANY ADDITIONAL
CONSIDERATION UNDER THE PURCHASE AGREEMENT, EXCEPT AS SET FORTH IN THIS
AMENDMENT.


4.                                       REFERENCES.  ALL REFERENCES IN THE
PURCHASE AGREEMENT TO THE “AGREEMENT” SHALL MEAN THE PURCHASE AGREEMENT, AS
AMENDED BY THIS AMENDMENT.


5.                                       FULL FORCE AND EFFECT.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE
PURCHASE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


6.                                       SUCCESSORS AND ASSIGNS.  THIS AMENDMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SELLER AND BUYER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


7.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF
WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

[Signature Page to Amendment to Asset Purchase Agreement Follows]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

“Buyer”

IT&E International Group, Inc.

a Delaware corporation

 

 

 

/s/ Philip T. Lavin

 

 

By: Philip T. Lavin

Title: Chief Executive Officer

 

 

 

 

“Company”

Millennix, Inc.,

a New York corporation

 

 

 

/s/ Gene Resnick, M.D.

 

 

By:

/s/ Gene Resnick, M.D.

 

 

Title:

President

 

 

 

 

 

 

/s/ Gene Resnick, M.D.

 

“Shareholder”

Gene Resnick, M.D.

 

[Signature Page to Amendment to Asset Purchase Agreement]


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF PROMISSORY NOTE

 

A-1


--------------------------------------------------------------------------------